Exhibit 10.1

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of this ____ day of
____________________ 2016, by and between Simulations Plus, Inc., a California
corporation (the “Company”), and ___________________________ (“Indemnitee”).

 

WHEREAS, the Company and Indemnitee recognize the difficulty in obtaining
directors and officers liability insurance that fully and adequately covers
directors and officers for their acts and omissions on behalf of the Company and
its subsidiaries;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks that may not be fully covered by liability insurance;

 

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection; and

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

Section 1.              Services By Indemnitee. Indemnitee hereby agrees to
serve or continue to serve, at the will of the Company, as a director, officer
or key employee of the Company, for as long as Indemnitee is duly elected or
appointed, as the case may be, or until Indemnitee tenders his or her
resignation or is removed. For avoidance of doubt, the Company’s obligations
under this Agreement shall continue to the extent provided for in this
Agreement, notwithstanding that Indemnitee may have ceased to be a director,
officer or key employee of the Company.

 

Section 2.              Indemnification.

 

(a)             Third Party Proceedings. In connection with any Proceeding other
than those instituted by or in the right of the Company, the Company shall
indemnify Indemnitee against any and all Expenses and Liabilities, in either
case, actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf
by reason of Indemnitee’s Corporate Status unless the Company shall establish,
in accordance with the procedures described in Section 3 of this Agreement, that
Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in the best interests of the Company, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(b)             Proceedings by or in the Right of the Company. In connection
with any Proceeding instituted by or in the right of the Company, the Company
shall indemnify Indemnitee against any and all Expenses and, to the fullest
extent permitted by law, amounts paid in settlement, in each case to the extent
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf by
reason of Indemnitee’s Corporate Status unless the Company shall establish, in
accordance with the procedures described in Section 3 of this Agreement, that
Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in the best interests of the Company and its shareholders, except
that no indemnification shall be made in respect of any claim, issue or matter
as to which Indemnitee shall have been adjudged to be liable to the Company in
the performance of Indemnitee’s duty to the Company or any Subsidiary of the
Company unless and only to the extent that the court in which such Proceeding is
or was pending shall determine upon application that, in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for Expenses or amounts paid in settlement and then only to the extent
that the court shall determine.

 

 



 1 

 

 

(c)             Witness Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of his or her Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, he or
she shall be indemnified against all Expenses incurred by Indemnitee or on his
or her behalf in connection therewith.

 

Section 3.              Advancement of Expenses; Indemnification Procedure.

 

(a)             Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee in connection with any Proceeding referenced in Section
2(a) or Section 2(b) of this Agreement (but not amounts actually paid in
settlement of any such Proceeding). Indemnitee hereby undertakes to repay such
amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby. The advances to be made hereunder shall be paid by the
Company to Indemnitee within 20 days following delivery of a written request
therefor by Indemnitee to the Company. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee’s ability to repay
such amounts and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed.

 

(b)             Notice by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any Proceeding in respect of which
Indemnitee intends to seek indemnification or advancement of Expenses hereunder.
Notice to the Company shall be directed to the General Counsel of the Company at
the address shown in Section 16(a) of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee). The omission by
Indemnitee to so notify the Company will not relieve the Company from any
liability that it may have to Indemnitee hereunder or otherwise.

 

(c)             Determination of Entitlement.

 

(i)              Where there has been a written notice by Indemnitee for
indemnification pursuant to Section 3(b), then as soon as is reasonably
practicable (but in any event not later than 60 days) after final disposition of
the relevant Proceeding, the Company shall make a determination, if and in the
manner required by applicable law, with respect to Indemnitee’s entitlement
thereto; provided, however, that, if a Change in Control shall have occurred,
the determination shall be made by an Independent Counsel (selected pursuant to
Section 3(c)(ii)) in a written opinion to the Company’s Board of Directors, a
copy of which shall be delivered to Indemnitee. If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination. Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification).

 

(ii)            If entitlement to indemnification is to be determined by an
Independent Counsel after a Change in Control pursuant to Section 3(c)(i), such
Independent Counsel shall be selected by Indemnitee, and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. Within 10 days after such written notice of selection shall
have been received, the Company may deliver to Indemnitee a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 13(a) of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as the Independent Counsel. If such written objection is so
made and substantiated, the Independent Counsel so selected may not serve as the
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within 20 days after the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company to Indemnitee’s selection of
the Independent Counsel and/or for the appointment as the Independent Counsel of
a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as the Independent Counsel under Section
3(c)(i) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 4(a) of this Agreement, the Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

 



 2 

 



(iii)          The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel serving under this Agreement.

 

(d)             Presumptions and Burdens of Proof.

 

(i)              In making any determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement, and the Company
shall have, to the fullest extent not prohibited by law, the burden of proof to
overcome that presumption in connection with the making of any determination
contrary to that presumption. Neither the failure of the person, persons or
entity to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the person, persons or entity that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

(ii)            The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he or she reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(iii)          For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is in good faith
reliance on the records or books of account of any Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of such Enterprise in the course of their duties, or on the advice of legal
counsel for such Enterprise or on information or records given or reports made
to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise. The provisions of this
Section 3(d)(iii) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

 

(e)             Notice to Insurers. If, at the time of the receipt of a notice
of a Proceeding pursuant to Section 3(b) of this Agreement, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. Thereafter,
the Company shall take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

 

 



 3 

 

 

(f)              Relationship to Other Sources. Indemnitee shall not be required
to exercise any rights against any other parties (for example, under any
insurance policy purchased by the Company, Indemnitee or any other person or
entity) before Indemnitee enforces this Agreement. However, to the extent the
Company actually indemnifies Indemnitee or advances Expenses, the Company shall
be entitled to enforce any such rights that Indemnitee may have against third
parties. Indemnitee shall assist the Company in enforcing those rights if the
Company pays Indemnitee’s reasonable costs and expenses of doing so.

 

(g)             Defense of Claims; Selection of Counsel.

 

(i)              The Company shall not settle any action, claim, or Proceeding
(in whole or in part) that would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee, without Indemnitee’s prior written consent; provided,
however, that, with respect to settlements requiring solely the payment of money
either by the Company or by Indemnitee for which the Company is obligated to
reimburse Indemnitee promptly and completely, in either case without recourse to
Indemnitee, no such consent of Indemnitee shall be required. Indemnitee shall
not settle any action, claim or Proceeding (in whole or in part) that would
impose any Expense, judgment, fine, penalty or limitation on the Company without
the Company’s prior written consent, such consent not to be unreasonably
withheld.

 

(ii)            In the event the Company shall be obligated under Section 3(a)
of this Agreement to pay the Expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ Indemnitee’s own
counsel in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have concluded in good faith that there may be a
conflict of interest between the Company and Indemnitee or between Indemnitee
and any other persons represented by the same counsel, in the conduct of any
such defense, or (C) the Company, in fact, shall not have employed counsel to
assume the defense of such Proceeding, then the reasonable fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

 

Section 4.              Remedies of Indemnitee.

 

(a)             In the event of any dispute between Indemnitee and the Company
hereunder as to entitlement to indemnification, contribution or advancement of
Expenses (including where (i) a determination is made pursuant to Section 3(c)
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section
3(a) of this Agreement, (iii) payment of indemnification pursuant to Section
3(c) of this Agreement is not made within 10 days after a determination has been
made that Indemnitee is entitled to indemnification, (iv) no determination as to
entitlement to indemnification is timely made pursuant to Section 3(c) of this
Agreement, or (v) a contribution payment is not made in a timely manner pursuant
to Section 9 of this Agreement), then Indemnitee shall be entitled to an
adjudication by a court of Indemnitee’s entitlement to such indemnification,
contribution or advancement. Alternatively, in such case, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

 

 



 4 

 

 

(b)             In the event that a determination shall have been made pursuant
to Section 3(c) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 4, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 3(c) of this Agreement adverse to Indemnitee
for any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 4, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 3(a) until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).

 

(c)             If a determination shall have been made pursuant to Section 3(c)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 4, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with such
determination of Indemnitee’s entitlement to indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)             The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 4 that the
procedures and presumptions of this Agreement are not valid, binding or
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

(e)             The Company shall indemnify Indemnitee to the fullest extent
permitted by law against all Expenses incurred by Indemnitee in connection with
any judicial proceeding or arbitration brought by Indemnitee for (i)
indemnification or advances of Expenses by the Company (or otherwise for the
enforcement, interpretation or defense of his or her rights) under this
Agreement or any other agreement, including any other indemnification,
contribution or advancement agreement, or any provision of the Company’s
Articles of Incorporation or By-laws now or hereafter in effect or (ii) recovery
or advances under any directors and officers liability insurance policy
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, contribution, advancement or
insurance recovery, as the case may be; provided, however, that this Section
4(e) shall not apply if, as part of such judicial proceeding or arbitration, the
court of competent jurisdiction or the arbitrator, as the case may be,
determines that the material assertions made by Indemnitee as a basis for such
judicial proceeding or arbitration were not made in good faith or were
frivolous.

 

Section 5.              Additional Indemnification Rights; Nonexclusivity.

 

(a)             Scope. Notwithstanding any other provision of this Agreement,
the Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Articles of
Incorporation, the Company’s By-Laws or by statute. In the event of any change,
after the date of this Agreement, in any applicable law, statute or rule that
expands the right of a California corporation to indemnify a member of its or a
Subsidiary’s Board of Directors or an officer, such changes shall be, ipso
facto, within the purview of Indemnitee’s rights and the Company’s obligations,
under this Agreement. In the event of any change in any applicable law, statute
or rule that narrows the right of a California corporation to indemnify a member
of the Board of Directors or an officer of the Company or a Subsidiary, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

 

 



 5 

 

 

(b)             Nonexclusivity. The rights of indemnification, contribution and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any rights to which Indemnitee may be entitled under the Company’s
Articles of Incorporation, its By-Laws, any agreement, any vote of shareholders
or disinterested directors, the General Corporation Law of the State of
California, or otherwise, both as to action in Indemnitee’s official capacity
and as to action or inaction in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity at the time of any
covered Proceeding is commenced.Section 6.Partial Indemnification. If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses and Liabilities actually or
reasonably incurred by Indemnitee in any Proceeding, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses and Liabilities to which Indemnitee is entitled.

 

Section 7.              Mutual Acknowledgment. Both the Company and Indemnitee
acknowledge that, in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future in certain circumstances to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court for a determination of the Company’s right under
public policy to indemnify Indemnitee.Section 8.Directors and Officers Liability
Insurance. The Company, from time to time, shall make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with coverage for losses
from wrongful acts or to ensure the Company’s performance of its indemnification
obligations under this Agreement. Among other considerations, the Company will
weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage. In all policies of directors and officers liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer. Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a Subsidiary or parent of the Company.

 

Section 9.              Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for Liabilities and/or for Expenses, in connection with any Proceeding
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (1) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving rise to
such Proceeding; and (2) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

 

 



 6 

 

 

Section 10.          Severability. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. The provisions of this Agreement shall be severable as
provided in this Section 10. If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee to the full extent permitted by
any applicable portion of this Agreement that shall not have been invalidated,
and the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

 

Section 11.          Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

(a)             Excluded Acts. To indemnify Indemnitee for any acts or omissions
or transactions from which a director, officer, employee or agent may not be
relieved of liability under applicable law; or

 

(b)             Claims Initiated by Indemnitee. To indemnify or advance Expenses
to Indemnitee with respect to any Proceeding initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to Proceedings brought
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 317 of the
California General Corporation Law, but such indemnification or advancement of
Expenses may be provided by the Company in specific cases if the Company’s Board
of Directors has approved the initiation or bringing of such Proceeding; or

 

(c)                                                     Lack of Good Faith. To
indemnify Indemnitee for any Expenses incurred by the Indemnitee with respect to
any Proceeding instituted by Indemnitee to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that the material assertions
made by the Indemnitee in such Proceeding were not made in good faith or were
frivolous; or

 

(d)                                                     Insured Claims. To
indemnify Indemnitee for Expenses or Liabilities that have been paid directly to
Indemnitee by an insurance carrier under a policy of directors and officers
liability insurance maintained by the Company; or

 

(e)             Claims under Section 16(b). To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

 

(f)              Claims under Sarbanes-Oxley Act of 2002. To indemnify
Indemnitee for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, or the payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
306 of the Sarbanes-Oxley Act of 2002).

 

Section 12.          Effectiveness of Agreement. This Agreement shall be
effective as of the date set forth on the first page and shall apply to acts or
omissions of Indemnitee which occurred prior to such date if Indemnitee was
serving in any Corporate Status at the time such act or omission occurred.

 

 



 7 

 



Section 13.          Construction of Certain Phrases.

 

(a)             As used in this Agreement:

 

“Change of Control” means any one of the following circumstances occurring after
the date hereof: (i) there shall have occurred an event required to be reported
with respect to the Company in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item or any similar schedule or
form) under the Exchange Act, regardless of whether the Company is then subject
to such reporting requirement; (ii) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become, without
prior approval of the Company’s Board of Directors by approval of at least a
majority of the Continuing Directors, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding voting securities (provided that, for purposes of this clause
(ii), the term “person” shall exclude (x) the Company, (y) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(z) any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company); (iii) there occurs a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity; (iv) all or substantially all the assets of the Company
are sold or disposed of in a transaction or series of related transactions; (v)
the approval by the stockholders of the Company of a complete liquidation of the
Company; or (vi) the Continuing Directors cease for any reason to constitute at
least a majority of the members of the Company’s Board of Directors.

 

“Continuing Director” means (i) each director on the Company’s Board of
Directors on the date hereof or (ii) any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who were directors on
the date hereof or whose election or nomination was so approved.

 

“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise.

 

“Enterprise” means the Company, any Subsidiary and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means all direct and indirect costs (including without limitation
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or
expenses) reasonably and actually incurred in connection with (i) prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or (ii)
establishing or enforcing a right to indemnification under this Agreement, the
Company’s Articles of Incorporation or By-Laws, applicable law or otherwise.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. For the avoidance of doubt, however, Expenses shall not include any
Liabilities.

 

 



 8 

 



“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years prior to its selection or appointment has been, retained to represent
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

“Liabilities” means any losses or liabilities, including without limitation any
judgments, fines, ERISA excise taxes and penalties, penalties and amounts paid
in settlement, arising out of or in connection with any Proceeding (including
all interest, assessments and other charges paid or payable in connection with
or in respect of any such judgments, fines, ERISA excise taxes and penalties,
penalties or amounts paid in settlement).

 

“Proceeding” means any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceeding hereinabove listed in which Indemnitee was, is
or will be involved as a party, potential party, non-party witness or otherwise
by reason of any Corporate Status of Indemnitee, or by reason of any action
taken (or failure to act) by him or her or of any action (or failure to act) on
his or her part while serving in any Corporate Status.

 

(b)             For purposes of this Agreement:

 

References to “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger that, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that, if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

References to “Subsidiary” shall include a corporation, company or other entity:

 

(ii)            50% or more of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or

 

(iii)          that does not have outstanding shares or securities (as may be
the case in a partnership, joint venture or unincorporated association), but 50%
or more of whose ownership interest representing the right to make decisions for
such other entity is,

 

now or hereafter, owned or controlled, directly or indirectly, by the Company,
or one or more Subsidiaries.

 

References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company that imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants, or beneficiaries.

 

 



 9 

 

 

Section 14.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

Section 15.          Successors and Assigns. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.

 

Section 16.          Notice. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand or recognized courier and receipted for by the
party addressee, on the date of such receipt, (ii) if mailed by domestic
certified or registered mail with postage prepaid, on the fifth business day
after the date postmarked, or (iii) if sent by confirmed facsimile, on the date
sent. Notices shall be addressed as follows:

 

(a)             if to the Company:

 

Simulations Plus, Inc.
42505 10th Street West
Lancaster, California 93534-7059
Telephone: (661) 723-7723
Facsimile: (661) 723-5524
Attention: Chief Executive Officer

 

(b)             if to Indemnitee, to the address of Indemnitee set forth under
Indemnitee’s signature below;

 

or to such other address or attention of such other person as any party shall
advise the other parties in writing.

 

Section 17.          Consent to Jurisdiction; Choice of Venue. The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of California and the federal courts within the State for all purposes
in connection with any action or proceeding that arises out of or relates to
this Agreement and agrees that any action instituted under this Agreement shall
be brought only in the United States District Court for the Southern District of
California and any California State court within that District.

 

Section 18.          Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of California as
applied to contracts between California residents entered into and to be
performed entirely within California.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 10 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

    SIMULATIONS PLUS, INC.             By:         Name:         Title:    
AGREED TO AND ACCEPTED:           INDEMNITEE:     By:         Name:        
Title:                        

 

 

 

 

 

 

 

 

 

 

 

 



 11 

